       Case 1:19-cv-07535-LTS-KNF Document 29 Filed 11/23/20 Page 1 of 1




                                                              MARK DAVID SHIRIAN P.C.

                                                              228 East 45th Street, Suite 1700-B
                                                              New York, NY 10017
                                                              Tel: (212) 931- 6530
                                                              Fax: (212) 898 - 0163
                                                              www.shirianpc.com

                                                              MARK D. SHIRIAN
                                                              mshirian@shirianpc.com

                                              November 16, 2020

Via ECF                                                            MEMORANDUM ENDORSEMENT
Hon. Kevin N. Fox
United States Magistrate Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Ivanov v. Michael Cetta, Inc. d/b/a Sparks Steak House
               SDNY Case No.: 19-cv-7535 (LTS) (KNF)

Dear Judge Fox:

       I am a member of Mark David Shirian P.C., attorney for the plaintiff, in the above-
referenced action. Kathryn Lundy and Marc Zimmerman represent the defendant.

        I am pleased to advise the court that the parties have reached a settlement in principle. As
such, I respectfully request a 30-day stay of all court deadlines to allow the finalization of the
settlement paperwork.

       Thank You for Your consideration of this request.


                                              Respectfully submitted,



                                              Mark D. Shirian
                                                                    11/23/20
cc:    All Parties (via ECF service)
                                                                        Application denied. The only relevant
                                                                        deadlines have either expired or will
                                                                        be eclipsed by the "finalization of the
                                                                        settlement paperwork"; so, the
                                                                        requested stay is unnecessary.
                                                                        SO ORDERED:
                                                                                                   ,, U.S.M.J.
